DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated October 19, 2021 directed to the Non-Final Office Action dated July 19, 2021.  Claims 2-3, 6-18, and 25-27 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-3, 6-18, and 25-27 are rejected under 35 U.S.C. 101 because the claim recites an abstract idea without significantly more.
Step 1:  Claims 2-3, 6-7, and 25-27 recite a value transfer system (i.e., a machine).  Claims 8-10 recite a multi-functional peripheral device (i.e., a machine).  Claims 11-13 recite a gaming machine (i.e., a machine).  Claims 14-18 recite “a method” (i.e., a process).  Thus, the claims fall within a statutory category of invention.
Step 2A, Prong 1:  The claims recites 
associate the at least one sensory input with one of a plurality of predefined player actions based on at least the location of the portable electronic device (claim 8 – mental process); and 
execute the at least one value transfer program in accordance with the associated one of the plurality of predefined player actions, wherein the at least one value transfer program is configured to wirelessly transfer the funds between claim 8 – fundamental economic practices and managing  under certain methods of organizing human activity);
determine at least one associated predefined function based on the detected at least one sensory input (claim 11 – mental process);
wirelessly transfer funds to the portable electronic device based on the detected at least one sensory input and at least one determined associated predefined function to facilitate play of the game of chance on the portable electronic device (claim 11 – fundamental economic practices and managing personal behavior or relationships or interactions between people under certain methods of organizing human activity);
determining, after detecting the sensory input, whether to transfer the value amount to the portable electronic device or the value transfer device (claim 14 – mental process)
transferring the value amount from the value transfer device to the portable electronic device if the determining determines the value amount is to be transferred to the portable electronic device (claim 14 – fundamental economic practices under certain methods of organizing human activity);
permitting the value amount to be used to play a game of chance on the portable electronic device (claim 14 – fundamental economic practices and managing personal behavior or relationships or interactions between people under certain methods of organizing human activity).
wirelessly transfer the values between the at least one portable electronic device and a gaming device (Claim 25 – fundamental economic practices under certain methods of organizing human activity); and

Thus, the claims is directed to an abstract idea.
Step 2a, prong 2:  The claims recite the following additional elements that, for the reasons listed below, do not integrate the abstract idea into a practical application:
a housing (claims 8 and 25 -  generic computer component recited at a high level of generality);
a bezel coupled to an exterior of the housing (claim 8 and 25 -  generic computer component recited at a high level of generality );
a memory having at least one value transfer program configured to wirelessly transfer funds (claims 8, 11, and 25 -  generic computer component recited at a high level of generality); and
a processor (claims 8, 11, and 25 -  generic computer component recited at a high level of generality);
receiving input; receive a value amount (claims 8, 11, 14, and 25 - "receiving input" is merely insignificant extra-solution activity); 
receive player data to authenticate the portable electronic device, the player data including at least a location of the portable electronic device (claim 8 - "receiving input" is merely insignificant extra-solution activity);
a display (claim 11
a sensor device, an input device, at least one portable electronic device, a plurality of peripheral devices, at least one proximity sensor (claims 8, 11, and 25 - these additional elements are recited at a high level of generality and are merely being used as tools to perform the receiving and providing of the input); and
detecting presence of a portable electronic device (claim 14 – “detecting input” is merely insignificant extra-solution activity);
at least one value transfer device (claim 25 - generic computer component recited at a high level of generality)
a wireless interface configured to communicate with the at least one portable electronic device  (claim 25 - generic computer component recited at a high level of generality); and 
a gaming server (claim 25 - generic computer component recited at a high level of generality).
The combination of these additional elements is no more than using generic computing components to apply the judicial exception, adding insignificant extra-solution activity to the judicial exception and generally linking the judicial exception to a particular technological environment or field of use. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Step 2b:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of the judicial exception to a particular technological environment or field of use, namely, that the multi-function peripheral device is a peripheral for a gaming machine. The same analysis applies here 
Slot machines are conventional and may comprise a number of different designs and may include a microprocessor or computer or controller interconnected to a device for receiving bets or wagers from players; the microprocessor is also interconnected to memory (Vancura, US 2002/0043759 A1 [0065]).  Devices that receive bets or wagers are, inherently, sensor devices that receive inputs from players.
The claims also recite a bill acceptor.  A bill acceptor is conventional hardware used in a gaming machine (Singer et al., US 2002/0045474 A1 [0026]).
The claims also recite a housing and a bezel.  The examiner takes official notice that gaming devices are well-known to include a housing and bezels.  
The claims also recite a display and a portable electronic device.  Common output devices for gaming devices include a cathode ray tube (CRT) monitor on a video poker machine, a bell on a gaming device (e.g., rings when a player wins), an LED display of a player's credit balance on a gaming device, an LCD display of a personal digital assistant (PDA) for displaying keno numbers (Tedesco et al., US 2008/0248865 A1 [0120]).  
The claims also recite at least a gaming device, a remote gaming device, and a game server.  Servers that communicate with gaming devices are well known in the art (Cole et al., US 2011/0275443 A1, the gaming machine may be configured to obtain game code or game outcome information from a remote server; the gaming machine 100 may also communicate with a remote accounting server and/or player tracking server, as is well known in the art [0037]).
The claims also recite an accelerometer.  Accelerometers are well known (Gagner, et al., US 2009/0280910 A1 [0056]).  

receiving input; receive a value amount (claims 8, 11, 14, and 25 - "receiving input" is merely insignificant extra-solution activity); 
receive player data to authenticate the portable electronic device, the player data including at least a location of the portable electronic device (claim 8 - "receiving input" is merely insignificant extra-solution activity);
detecting presence of a portable electronic device (claim 14 – “detecting input” is merely insignificant extra-solution activity);
Evidence of well-understood, routine and conventional activity per MPEP 2106.05(d)(II) court decisions:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradford et al., US 2008/0015032 A1 (hereinafter Bradford) in view of Santhana, US 2007/0265984 A1 (hereinafter Santhana).

Regarding Claim 11 (Previously Presented):  Bradford discloses a gaming machine for playing a game of chance, comprising:
a display configured to present a representation of the game of chance (Bradford, a typical gaming machine 100 ... reel display area 108, reel panel 110 [0005] and [Fig. 1]); 

a plurality of peripheral devices (Bradford, the user interface includes a bill acceptor, fingerprint reader, and a wireless interface [0005] and [Fig. 1]) configured to perform at least one peripheral function associated with the game of chance, including:
at least one proximity sensor configured to detect at least one sensory input induced by a portable electronic device when the portable electronic device is proximate to the at least one gaming machine (Bradford, a smart card interface or an IR or RF interface [0042]); 
at least one processor (Bradford, system controller 600 [0039] and [Fig. 6]) configured to:
Bradford fails to explicitly disclose the at least one processor configured to:
receive the detected at least one sensory input from the at least one proximity sensor; and
determine at least one associated predefined function based on the detected at least one sensory input; and
a memory having a money transfer program 
configured to wirelessly transfer funds to the portable electronic device based on the detected at least one sensory input and at least one determined associated predefined function to facilitate play of the game of chance on the portable electronic device.
Santhana teaches 
the at least one processor configured to:
receive the detected at least one sensory input from the at least one proximity sensor (Santhana, upon launching the software application in the first mobile device 103, a transaction request is sent from the first mobile device to the second mobile device [0022]); and

a memory having a money transfer program (Santhana, the software application provider provides the application that is used to manage the process of conducting a transaction between the RFID enabled cell phones; user A and user B then download the application from the software provider onto their cell phones [0024]) configured to wirelessly transfer funds to the portable electronic device based on the detected at least one sensory input and at least one determined associated predefined function to facilitate play of the game of chance on the portable electronic device (Santhana, the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]).
As stated above with respect to claim 8,  would have been obvious to one of ordinary skill in the art before the effective filing date to combine the combination fingerprint reader and input/output device that can transfer funds from a card to a machine as disclosed by Bradford with the functionality of conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices as taught by Santhana in order to offer multiple means of transferring money between devices.

Regarding Claim 12 (Original):  Santhana further teaches a wireless interface configured to communicate with the portable electronic device (Santhana, the software application that performs the transactions over the RFID interface [0022]).

Claim 13 (Original):  Bradford further discloses wherein the at least one proximity sensor is selected from the group consisting of an accelerometer, a touch screen, a camera, a magnetic sensor, an infrared sensor, and an RF sensor (Bradford, a port that can interact with an IR or RF device (many PDAs have IR input/output, for example) [0012]).

Claims 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taveau, US 2011/0076941 A1 (hereinafter Taveau) in view of Arezina et al., US 2010/0227670 A1 (hereinafter Arezina).

Regarding Claim 14 (Currently Amended):  Taveau discloses a method for electronically transferring value, comprising:
detecting, by a value transfer device having at least one sensor, presence of a portable electronic device via a sensory input from the portable electronic device (Taveau, a financial transaction may comprise a two step or "two-tap" process between NFC enabled mobile devices 105 and 110 in which a first "tap" between the devices communicates contact information, e.g., cell phone number or email address, and a second "tap" between the devices communicates the payment request to payment provider system 120 [0036]), wherein the at least one sensor is an accelerometer (Taveau, an unattended merchant, such as a vending machine, may be equipped with a reader or accelerometer [0009]; mobile device 704 can be a phone with an accelerometer or other motion-sensing element [0055]); 
receiving a value amount (Taveau, in one embodiment, sender 140 would be asked to enter, in no particular order, funding particulars including ... the amount of money to be sent [0031]);
associating, after detecting the sensory input, a predefined function with the sensory input (Taveau, a financial transaction may comprise a two step or "two-tap" process between NFC enabled mobile devices 105 and 110 in which a first "tap" between the devices 
determining, based on the associated predefined function, whether to transfer the value amount to the portable electronic device or the value transfer device (Taveau, if a connection is established, such as the server recognizing location information as being within a predetermined distance and the information from both devices was received within a predetermined time period, users of the device may be asked whether they wish to make the transfer or download, at step 412 [0042]); 
transferring the value amount from the value transfer device to the portable electronic device if the determining determines the value amount is to be transferred to the portable electronic device (Taveau, the selected amount may alternatively be transferred directly to the vending machine [0052]); and
Taveau fails to explicitly disclose 
permitting the value amount to be used to play a game of chance on the portable electronic device.
Arezina teaches
permitting the value amount to be used to play a game of chance on the portable electronic device (Arezina, the portable data unit 300 is utilized according to the present invention to add associated funds to the handheld gaming machine 110 to enable a player to play wagering games on the handheld gaming machine [0055]).
Taveau discloses methods and systems utilize a shake and transfer process to provide a consumer with an enhanced user experience (Taveau [Abstract]).  This includes enabling financial transactions between mobile devices using NFC in a network environment (Taveau [0022]).  According to one embodiment, a communication or transaction between two devices is initiated and authenticated using near field communication (NFC) (Taveau [0007]).  While the 
Arezina teaches a system for adding funds to a handheld gaming machine using a portable data unit 300 (Arezina [0054]).  Arezina teaches wherein a portable data unit is utilized to add associated funds to a handheld gaming machine to enable a player to play wagering games on the handheld gaming machine (Arezina [0055]).
It would have been obvious to one of ordinary skill in the art at the invention to combine the method of enabling financial transactions between mobile devices using NFC in a network environment as disclosed by Taveau to permit a player to use funds transferred to a gaming machine to play a wagering game as taught by Arezina to easily let a player transfer funds to play a game of chance while playing without having to leave to transfer money to the gaming machine.  

Regarding Claim 15 (Original):  Taveau further discloses transferring the value amount to the value transfer device if the determining determines the value amount is to be transferred to the value transfer device (Taveau, when a transfer is desired between a first device and a second device, both devices are shaken or moved, such that the movement is detected by each device, e.g., with an accelerometer within the device [0004]).

Regarding Claim 16 (Original):  Taveau further discloses authenticating the value amount (Taveau, at step 402, communication between the two mobile devices has been initiated and authenticated, and the downloadable item has been purchased using NFC [0041]).

Regarding Claim 17 (Original):  Arezina further teaches wherein the authenticating includes authentication of the portable electronic device (Arezina, verify and authenticate the handheld gaming machine 110 as being a permissible participant in the system 50 [0058]).

Regarding Claim 18 (Original):  Arezina further teaches wherein the value transfer device is a gaming machine (Arezina, verify and authenticate the handheld gaming machine 110 as being a permissible participant in the system 50 [0058]).

Claims 2-3, 6-7 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradford, in view of Santhana, and further in view of Arezina.
 
Regarding Claim 25 (Currently Amended):  Bradford discloses a value transfer system, comprising:
at least one value transfer device (Bradford, user interfaces replacing a bill acceptor in a gaming machine [Abstract]), each of the at least one value transfer device including:
a multi-functional peripheral device (Bradford, combination device 520 [Fig. 5]), comprising: 
a housing (Bradford, combination device 520 [Fig. 5]);
a bezel coupled to an exterior of the housing (Bradford, face plate assembly 524 [0031] and [Fig. 5]); 
at least one sensor device coupled to the bezel, the at least one sensor device configured to detect at least one sensory input (Bradford, the place to put a finger for reading a fingerprint, a place to insert paper currency or vouchers, a place to swipe a magnetic stripe card, an LCD touchscreen with numbers and/or letters and/or choice buttons selectable by a player thereon, a place to insert a smart card or memory card, or a port that can interact with an IR or RF device [0012]; receiving player input requesting electronic fund transfers from the central system [Claim 24]);

a wireless interface configured to communicate with the at least one portable electronic device (Bradford, a smart card interface or an IR or RF interface [0042]); and 
a processor (Bradford, system controller 600 [0039] and [Fig. 6]).
 Bradford fails to explicitly disclose 
at least one portable electronic device configured to receive a value amount, the at least one portable electronic device having a display, the display having a graphical user interface including at least one user control to input the value amount;
the processor configured to:
receive the detected at least one sensory input from the at least one portable electronic device; and
execute the at least one value transfer program in accordance with the detected at least one sensory input including the value amount,
wherein the at least one value transfer program is configured to wirelessly transfer the values between the at least one portable electronic device and a gaming device; and

Santhana teaches 
at least one portable electronic device configured to receive a value amount (Santhana, a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone [0012]), the at least one portable electronic device having a display (Santhana, if the payment is accepted by the user B on his/her cell phone, a message is displayed on the cell phone of user A to confirm the payment to user B; when user A confirms payment, a message is displayed on both the cell phones of A and B that a payment has been made or received [0025]), the display having a graphical user interface including at least one user control to input the value amount (Santhana, the user of the first mobile device inputs the amount of digital value points that is to be transferred from the first mobile device to the second mobile device; the input to the first or second mobile device can be one or more of the following modes: keypad input, voice input, haptic input, or input through a stylus [0022]);
the processor configured to:
receive the detected at least one sensory input from the at least one portable electronic device (Santhana, upon launching the software application in the first mobile device 103, a transaction request is sent from the first mobile device to the second mobile device [0022]); and
execute the at least one value transfer program in accordance with the detected at least one sensory input including the value amount (Santhana, the user of the second mobile device then confirms the request to transfer the digital value points to the second mobile device [0023]),
wherein the at least one value transfer program is configured to wirelessly transfer the values between the at least one portable electronic device and a gaming device (Santhana, the method and system disclosed herein facilitates a 
As stated above with respect to claim 8,  would have been obvious to one of ordinary skill in the art before the effective filing date to combine the combination fingerprint reader and input/output device that can transfer funds from a card to a machine as disclosed by Bradford with the functionality of conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices as taught by Santhana in order to offer multiple means of transferring money between devices.
Arezina teaches
a gaming server configured to transmit a plurality of gaming information to the at least one portable electronic device (Arezina, the gaming machine may operate primarily as a display device to display the results of gaming outcomes processed externally, for example, on a server as part of the external systems 50; in this "thin client" configuration, the server executes game code and determines game outcomes (e.g., with a random number generator), while the controller 34 on board the gaming machine processes display information to be displayed on the display(s) of the machine; the gaming machines 10, 110 may communicate with external systems 50 (in a wired or wireless manner) such that each machine operates as a "thin client" [0053]).
Bradford discloses a combination fingerprint reader and input/output device that replaces a bill acceptor in a gaming machine (Bradford [Abstract]).  Bradford discloses the transfer of funds to a machine (Bradford [0043]).  
Arezina teaches a system for adding funds to a handheld gaming machine (Arezina [Abstract]).  Arezina further teaches wherein the gaming machine may operate primarily as a display device to display the results of gaming outcomes processed externally, for example, on 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming machine as disclosed by Bradford with the thin client configuration as taught by Arezina since this is a common networking setup in casinos.

Regarding Claim 2 (Currently Amended):  Santhana further teaches wherein the at least one sensor device is selected from the group consisting of an accelerometer, a touch screen, a camera, a magnetic sensor, an infrared sensor, and an RF sensor (Santhana, the mobile device 201 comprises of a RFID reader and writer 201a, RFID transmitter, RFID receiver [0031]).

Regarding Claim 3 (Currently Amended):  Santhana further teaches wherein the memory includes a software module, and wherein the processor is configured to operate the software module in accordance with the at least one sensory input (Santhana, user A and user B then download the application from the software provider onto their cell phones [0024]).

Regarding Claim 6 (Currently Amended):  Santhana further teaches wherein the at least one value transfer program is configured to wirelessly transfer the values between the at least one portable electronic device and the at least one value transfer device (Santhana, the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive 

Regarding Claim 7 (Currently Amended):  Santhana further teaches wherein the at least one value transfer program is configured to wirelessly transfer the values between the portable electronic device (Santhana, the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]).
Bradford further discloses a bill acceptor (Bradford, a smart card interface or an IR or RF interface [0042]; a magnetic swipe card is used … to enable funds transfers from the card to the machine [0043]).

Regarding Claim 26 (Original):  Arezina further teaches wherein the plurality of gaming information is streamed to the at least one portable electronic device (Arezina, the gaming machine may operate primarily as a display device to display the results of gaming outcomes processed externally, for example, on a server as part of the external systems 50; in this "thin client" configuration, the server executes game code and determines game outcomes (e.g., with a random number generator), while the controller 34 on board the gaming machine processes display information to be displayed on the display(s) of the machine; the gaming machines 10, 110 may communicate with external systems 50 (in a wired or wireless manner) such that each machine operates as a "thin client" [0053]).

Regarding Claim 27 (Previously Presented):  Arezina further teaches wherein the at least one portable electronic device is another gaming device (Arezina, handheld or mobile gaming machine 110 [0039] and [Fig. 1b]).

There are no prior art rejections against claims 8-10.

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive.  
With respect to the rejections under 35 USC 101, applicant argues “the claims concern a multi-functional peripheral device and a system or use thereof. As such, the claims are physical and tangible and thus not merely abstract.” (Response [p. 9]).  The examiner looked to the claims to identify abstract limitations in prong 1 of step 2A.  In prong 2 of step 2A, the examiner considered whether the additional elements integrate the abstract idea into a practical application.  The examiner maintains that the additional elements do not integrate the abstract idea into a practical application as stated above.  Although the claims recite a multi-function peripheral device, the additional elements are merely generic computer components.  
Next, applicant argues “the ability to conduct transfers between a peripheral device in a gaming machine and a personal electronic device (PED) is also much more than an ‘abstract idea’ for purposes of § 101” (Response [p. 9]).  Applicant’s imprecise summary of the claim is not helpful in conducting the two-step analysis.  The examiner maintains that the identification of the abstract ideas, as recited above, was based on a consideration of the claim limitations individually, and as a whole.  The identified limitations made up the abstract idea in prong 1 of step 2A.
Applicant also argues that “the claims are directed to a multi-functional peripheral device, include various physical components, that is able to facilitate transfer money between a gaming machine and a PED” (Response [p. 10]).  Again, applicant’s imprecise summary of the claim is not helpful in conducting the two-step analysis.  The examiner explained the reasoning for determining the limitations as being directed to an abstract idea.  The remaining limitations 
Next, applicant argues “the apparatus and method claims recite specific tangible structures such as a housing, a bezel, a sensor, a value transfer device, peripheral devices, PED, and other tangible items” (Response [p. 10]).  The presence of tangible items is not sufficient, by itself, to overcome the abstract idea.  
Finally, applicant argues “the Federal Circuit clearly indicated that claims are not directed to abstract ideas if “the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary course.” (Response [p. 10]).  Applicant further states that “[t]he physical components recited in the claims are part of an apparatus, and that the apparatus is not merely conventional”.  In claim 8, for instance, applicant recites a housing, a bezel, at least one sensor device, an accelerometer, a memory, and a processor.  These components are nothing more than generic computer components carrying out the abstract idea.  
With respect to the rejections of claim 11 under 35 USC 103, applicant argues that Santhana and Bradford do not disclose sensory inputs received by a proximity sensor (Response [p. 14]).  Applicant’s definition of a proximity sensor is extraordinarily broad.  In claim 13, a proximity sensor may be an accelerometer, a touch screen, a camera, a magnetic sensor, an infrared sensor, and an RF sensor.  The examiner interprets a sensory input received by a proximity sensor as any sensor which receives input.  An infrared sensor detects IR light.  An RF sensor measures RF energy.  When devices communicate via an IR or RF interface, the received input may be described as a sensory input.  Furthermore, an IR or RF sensor is limited as to the distance of a device communicating via an IR or RF interface.  Thus, the sensor may be described as a proximity sensor.  The combination of Bradford and Santhana reads on the claim limitations as recited above.  Applicant recites similar arguments for claim 25.  The examiner maintains that the same argument applies to claim 25
With respect to the rejection of claim 14, the examiner directs applicant to the rejection recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WERNER G GARNER/Primary Examiner, Art Unit 3715